Citation Nr: 1415443	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had an honorable period of active duty from September 1975 to September 1978, as well as a period of active duty from October 1978 to October 1982, which was characterized by an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.  

The Veteran asserts that he has a low back condition which is related to service.  He claims service connection is warranted.

The Veteran underwent a VA examination in October 2010 and an addendum was provided in March 2013.  Because it was not clear that this VA examiner considered the latest, pertinent medical records in the March 2013 addendum, the Board remanded the Veteran's claim in May 2013 for additional development, including to obtain outstanding medical records and afterwards to afford the Veteran a new VA examination which considered the latest medical information. 

Attempts to locate VA medical records were undertaken according to the Board's remand, but a VA examination was apparently deemed unnecessary given the newly-obtained medical information.  The Veteran's representative argues that the orders in the Board's May 2013 remand were not fulfilled. The Board agrees, and finds that the claim must be remanded to afford the Veteran a VA examination pursuant to the May 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance of remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed low back condition.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is advised that the Veteran has two periods of military service, unless additional service has been confirmed on remand.  The first period from September 1975 to September 1978 is considered honorable service and a disability that is incurred or aggravated during this period of service may be service connected.  The Veteran's second period of service, from October 1978 to October 1982, has been determined not to be honorable service and a disability incurred or aggravated during this period may not be service connected.

The examiner is further advised that the Veteran's service treatment records (STRs) for his first period of service are missing.  They were of record at the time of the initial rating decision in January 2002.  The Veteran has admitted that he enlisted in service with a bullet embedded in his back.  He initially sought aggravation of this as a pre-existing disability.  He later provided information of a separate back injury where he fell from a truck while offloading a rocket launcher in 1977.  The Board previously determined that the Veteran was competent to provide evidence of a back injury from the fall and that he was also credible in that regard.  Thus, consideration of this event must be given despite the lack of contemporaneous medical records from 1977.

The Veteran's STRs for his second period of service are of record.  They do document a number of instances of complaints of low back pain.  Although the STRs cannot be used to establish the incurrence or aggravation of a disability during that period, the STRs may still be considered evidence of a continuing problem from the prior period of service if that is the opinion of the examiner.  Prior to the current remand, the only post-service treatment records available were dated in 1998 and were very limited.  A VA examiner in October 2010 found that the lack of a continuity of treatment was significant in determining that there was no current disability related to service.

The examiner is requested to:

(a)  Specifically identify any low back pathology.  

(b)  For any currently diagnosed low back condition, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to the Veteran's military service from September 1975 to September 1978?  

(c)  If the examiner finds that a current back disorder was present during service from September 1975 to September 1978 but did not begin during service (such as the reported pre-service gunshot wound to the back), the examiner is requested to provide an opinion as to whether any pre-existing lower back condition was aggravated beyond its natural progression by his first period of active service from September 1975 to September 1978.  The examiner should specifically discuss the Veteran's contention that his pre-existing gunshot wound was aggravated when he fell off a truck in service in 1977.  The term aggravated contemplates a permanent increase in the severity of the disorder.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



